Exhibit 10.3

EIGHTH AMENDMENT TO

LOAN AND SECURITY AGREEMENT

THIS EIGHTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into this 21st day of November 2007 but effective as of November 1,
2007, by and between SILICON VALLEY BANK (“Bank”) and WALNUT VENTURES, INC., a
Nevada corporation, INTERSEARCH CORPORATE SERVICES, INC., a Nevada corporation,
INTERSEARCH GROUP, INC., a Florida corporation, LA JOLLA INTERNET PROPERTIES,
INC., a Nevada corporation and INTERNET REVENUE SERVICES, INC., a Nevada
corporation (individually and collectively, “Borrower”) whose address is 222
Kearney Street, Suite 550, San Francisco, California 94108.

RECITALS

A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of December 10, 2004 (as the has been amended, modified, supplemented
or restated, the “Loan Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank amend the Loan Agreement to extend the
maturity date and make certain other revisions to the Loan Agreement as more
fully set forth herein.

D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Minimum Interest. Notwithstanding anything set forth in the Loan Agreement
to the contrary, Borrower and Bank agree that the aggregate amount of Finance
Charges and Collateral Handling Fees earned by Bank in any Reconciliation Period
is less than $1,100 (the “Minimum Finance Charge”), Borrower shall pay to Bank
an additional Finance Charge equal to (i) the Minimum Finance Charge minus
(ii) the aggregate amount of all Finance Charges and Collateral Handling Fees
earned by Bank in such Reconciliation Period. Such additional Finance Charge
shall be payable on the first day of next Reconciliation Period.



--------------------------------------------------------------------------------

2.2 Section 13 (Definitions). The following term and its definition set forth in
Section 13.1 is amended in its entirety and replaced with the following:

“Maturity Date” is October 30, 2008.

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The organizational documents of Borrower delivered to Bank on the
December 10, 2004, December 15, 2005 and August 22, 2006 remain true, accurate
and complete and have not been amended, supplemented or restated and are and
continue to be in full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

 

2



--------------------------------------------------------------------------------

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

6. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto,
(b) Borrower’s payment of a non refundable amendment fee in an amount equal to
$10,000, and (c) payment of Bank’s legal fees and expenses in connection with
the negotiation and preparation of this Amendment.

[Signature page follows.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK

 

SILICON VALLEY BANK By:  

/s/    Vincent Vallejos

Name:  

Vincent Vallejos

Title:  

Relationship Manager

BORROWER

WALNUT VENTURES, INC.,

a Nevada corporation

By:  

/s/    Gary W. Bogatay

Name:  

Gary W. Bogatay

Title:  

CFO

INTERSEARCH CORPORATE SERVICES, INC.,

a Nevada corporation

By:  

/s/    Gary W. Bogatay

Name:  

Gary W. Bogatay

Title:  

CFO

INTERSEARCH GROUP, INC.,

a Florida corporation

By:  

/s/    Gary W. Bogatay

Name:  

Gary W. Bogatay

Title:  

CFO

LA JOLLA INTERNET PROPERTIES, INC.,

a Nevada corporation

By:  

/s/    Gary W. Bogatay

Name:  

Gary W. Bogatay

Title:  

CFO

[Signature Page to Amendment to Loan and Security Agreement]

 

4



--------------------------------------------------------------------------------

INTERNET REVENUE SERVICES, INC.,

a Nevada corporation

By:  

/s/    Gary W. Bogatay

Name:  

Gary W. Bogatay

Title:  

CFO

 

5